DETAILED ACTION

Acknowledgments

The present application is being examined under the AIA  first inventor to file provisions. 
This Office Action is in response to amendments and arguments received on 03/18/2021.
Claims 1, 11, and 20 have been amended.
Claims 1-23 are currently pending and have been examined.



Response to Arguments

Applicant’s arguments with respect to the 35 USC §103 rejection of claims 1-23 have been fully considered and are persuasive.  The 35 USC §103 rejection of claims 1-23 has been withdrawn. 
Applicant's arguments received 03/18/2021 have been fully considered but they are not persuasive.  The double patenting rejection has been updated to include additional details comparing the similarities between the noted patents.

Examiner Notes

Regarding claim 11, Examiner notes that the specification discusses the computer program product is not to be construed as transitory signals per se (see Specification at [0037]).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-11, and 14-23 of U.S. Patent No. 10,395,258. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a system of gathering crowdsourced data to train a model in brand personality and differ only in that in patent 10,395,258 the system is determining a brand personality and then determining a solution to a brand personality perception gap and in the instant application the system is determining the brand personality itself.  The instant application will necessarily be disclosed by 10,395,258 as the instant application discloses a subset of the steps of ‘258.  ‘258 goes beyond the scope of the instant application.
Claims 1-23 are further rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-13, and 16-20 of U.S. Patent No. 10,387,894. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a system of gathering crowdsourced data to train a model in brand personality and differ only in that in patent 10,387,894 the system is determining a brand personality and then the brand personality gap scales to determine if the crowdsourced data and brand personality determinations are outputting competitive brands and in the instant application the system is determining the brand personality itself.  The instant application will necessarily be disclosed by 10,387,894 as the instant application discloses a subset of the steps of ‘894.  ‘894 goes beyond the scope of the instant application.
	
	CONCLUSION

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.C/Examiner, Art Unit 3681                                                                                                                                                                                                   
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682